Citation Nr: 1120828	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  08-20 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to the appellant's service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from April 2001 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO, in pertinent part, granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 30 percent disability rating, effective as of May 10, 2007, the day following the appellant's discharge from service; service connection for a lumbar spine disability and assigned an initial 10 percent disability rating, effective as of May 10, 2007; and service connection for obstructive sleep apnea and assigned an initial noncompensable disability rating, effective as of May 10, 2007.  The appellant was notified of this action and expressed disagreement with the assigned disability ratings and perfected a substantive appeal.

During the pendency of this appeal, by rating action of the RO located in North Little Rock, Arkansas, dated in May 2008, the disability rating assigned to the appellant's PTSD was increased from 30 percent to 50 percent; and the disability rating for his obstructive sleep apnea was raised from noncompensable to 50 percent, each effective as of May 10, 2007.  

In his Appeal to Board of Veterans' Appeals (VA Form 9), dated July 2009, the appellant requested a hearing before the Board.  Such a hearing was scheduled for March 10, 2009, but he failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  As such, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2010).

Upon further review of the claims file, when the appellant had originally appealed the disability ratings that had been assigned for PTSD, a lower back disability, and sleep apnea, the Board determined that, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), there was also a claim for a TDIU.  As such, the Board found that this issue was also on appeal and reported it on the Decision/Remand that was issued in February 2010.

In the February 2010 Decision/Remand, the Board denied the appellant's claims involving increased ratings but remanded the issue as to entitlement to a TDIU.  The claim was forwarded to the local VA Medical Center through the Appeals Management Center (AMC), in Washington, DC.  The purpose of the remand was to obtain additional medical evidence concerning the appellant's service-connected disabilities.  The claim has since been returned to the Board for review.  

The  issue of entitlement to vocational rehabilitation benefits, and the possible denial of said benefits, has been raised by record (see letter from the appellant, dated December 30, 2007), but has not been processed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See also appellant's letter of March 30, 2011.  

The appeal is once again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

As reported above, the Board remanded the issue of entitlement to a TDIU in February 2010.  As a part of that action, the Board requested that the appellant undergo physical and psychiatric examinations in order to determine whether his service-connected disabilities prevented him from obtaining and maintaining gainful employment.  The claims file indicates that the actual physical examination of the appellant was performed in April 2010.  However, a closer review of the examination report indicates that a psychiatric examination was also performed.  Nevertheless, while the VA medical doctor wrote that such an examination was performed, a copy of that examination report is not of record.  Because the claims file does not have this report and since this report may positively affect the appellant's claim, the Board must return the claim to the RO/AMC so that the missing psychiatric examination report may be obtained and included in the claims file for review.  

Additionally, the VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2006).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary).  VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

In the present case, the Board finds that the VA's redefined duties to notify and assist a claimant, as set forth in the Veterans Claims Assistance Act of 2000 (VCAA) have not been fulfilled regarding the issue on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); and Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA requires that VA must provide notice that informs the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  Furthermore, VA must "also request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010) and VAOPGCPREC 7-2004.  To ensure that the VA accomplishes this task, informational letters have been sent to the regional offices informing them of what information must be included in a VCAA letter.  See VBA Fast Letter 04-17, August 12, 2004.

A review of the claims file shows that an appropriate VCAA notification letter addressing the TDIU claim has not been provided to the appellant.  In the absence of such prior notice, the Board finds that the case must be returned to the RO/AMC so that a VCAA letter may be issued.

As indicated above, the appellant has asserted that he has been denied vocational training or rehabilitation because of his service-connected disabilities and that the lack of said training has affected his ability to obtain and maintain employment.  It was further indicated by the appellant that it was erroneous to make a decision on his claim without a review of the records and statements contained in the vocational rehabilitation file(s).  VA's duty to assist the appellant in development of his claim includes making reasonable efforts to obtain relevant records that the claimant adequately identifies to the Secretary and authorizes the Secretary to obtain.  See 38 U.S.C. § 5103A(b) (West 2002 & Supp. 2010).  In accordance with these provisions, the Board finds that a remand of this case is warranted, so the RO/AMC can ensure that all available VA vocational rehabilitation records are obtained and included with the appellant's claims file.  See 38 C.F.R. § 3.159(c) (West 2002); Dunn v. West, 11 Vet. App. 462 (1998)

Additionally, since the claims file is being returned, it should be updated to include relevant VA treatment records compiled since January 2008 to the present.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to his claim, in accordance with the VCAA, and to ensure full compliance with due process requirements, this case must be REMANDED to the RO/AMC for the further development of evidence.

1.  The RO/AMC shall review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority  as it pertains to 38 C.F.R. § 3.321(b) (2010) and 38 C.F.R. § 4.16 (a) and (b) (2010).  The claims file must also include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issue of entitlement to a TDIU to include as being granted via an extraschedular rating.

2.  The RO/AMC shall contact the appellant and ask that he identify all sources of medical treatment received since January 2008 for his service-connected disabilities, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims file.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).

3.  The appellant's complete VA Vocational Rehabilitation and Education file should be obtained and associated with the claims file.  The RO/AMC should ensure that copies of any letters and electronic mail messages sent to the appellant are integrated into the file.  If the appellant's VA Vocational Rehabilitation and Education file has been destroyed or retired, the claims file should be annotated and the appellant notified of this so that he may have the opportunity to submit any vocational information he may have.

4.  The RO/AMC should obtain a copy of the VA  psychiatric examination report that is referenced in the General Medical Examination report of April 9, 2010.  It is noted that the medical doctor who provided the physical examination in April 2010 specifically stated that there was a "separate psychiatric report".  

If a copy of said report cannot be obtained, the appellant should be scheduled for another psychiatric examination so that a determination may be made as to whether the appellant is incapable of sustaining regular substantially gainful employment.  In forming the opinion, the examiner should disregard both the age and the non-service-connected disabilities of the appellant.  Additionally, in making this employability determination, the examiner also must consider the appellant's level of education, other training, and work experience.  

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, which would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The results proffered by the examiner must reference the complete claims file and any inconsistent past diagnoses given.  It is requested that the results of the examination be typed and included in the claims file for review.

5.  The RO/AMC should request that a social and industrial survey be undertaken in order to elicit and set forth pertinent facts regarding the appellant's medical history, education and employment history, and social and industrial capacity.  The individual who conducts this survey should identify those activities that comprise the appellant's daily routine.  With regard to his employability, the appellant should be asked to provide the names and addresses of businesses where he has worked and or sought employment.  Any potential employment opportunities should be identified.  All information obtained should be included in the claims file for review.  

6.  Following completion of the foregoing, the RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2010).

7.  Thereafter, the RO/AMC shall readjudicate the claim.  The RO/AMC is reminded that in making a determination as to whether a TDIU may be granted based on extraschedular considerations, that the RO/AMC must fully discuss why, or why not, it is sending the claim to the Director, VA Compensation and Pension.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a Supplemental Statement of the Case containing notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination that may be required, depending upon whether a previous examination report may be obtained and included in the claims folder, requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the, if required, VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



